DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 1, and states that the styrene content of the solution polymerized styrene/butadiene rubber (SBR) is from 9 to 36%. The claim is indefinite as it does not specify whether the recited styrene content is intended to be a weight percent, mole percent, volume percent, etc. An ordinary artisan therefore would not know how to determine whether a polymer falls within the scope of the recited range.
Claim 11 recites the limitation the “polyterpene plasticizing resin” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite a polyterpene resin. It is suggested that applicant amend claim 11 to depend from claim 3, which recites the limitation of a polyterpene plasticizing resin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 2, 4-7, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brace et al, US2018/0163029.
Example 1, Sample D of Brace (¶0066-0068; Table 1) discloses a composition (for claim 19) comprising 50 parts of a solution polymerized styrene/butadiene rubber (SBR) extended with soybean oil, corresponding to the claimed SSBR extended with an oil not derived from petroleum (for claims 1, 6, 7, 13, 17, 18); and a total of 55 parts of a combination of a SBR and polybutadiene, corresponding to the claimed additional conjugated diene-based elastomer (for claim 1). The combination of rubbers in the prior art example therefore correspond to claimed conjugated diene elastomer (A) (for claim 1). 
The composition of Sample D further comprises 8 phr soybean oil, corresponding to the claimed plasticizing oil (for claims 1, 4, 5, 13, 16), and 10 parts of a traction resin which is a styrene/α-methylstyrene resin, corresponding to the claimed hydrocarbon plasticizing resin (for claims 1, 2, 13, 14). The prior art combination of soybean oil and traction resin therefore corresponds to claimed plasticizer system (B) (for claims 1, 13).
The prior art composition is used in the production of tire treads (abstract) (for claim 20).

Claims 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broemmel et al, US2019/0061425.
Table 3 of Broemmel ( see reference example) discloses a rubber composition (for claim 19) comprising a mixture of 7 parts sunflower oil, corresponding to the claimed plasticizing oil (for claims 13, 16), and 10 parts styrene/αmethylstyrene resin, corresponding to the claimed hydrocarbon resin (for claims 13, 14).
Regarding claims 17, 18: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art plasticizer mixture comprises the same components combined in the same ratio as recited in the instant claims; it is therefore reasonably expected that it could be used for the recited purpose. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art plasticizer mixture would not be capable of performing the claimed intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brace et al, US2018/0163029.
Brace discloses a rubber composition comprising 10 to 50 phr of a solution polymerized SBR, 5 to 45 parts of a traction promoting resin, and 5 to 50 parts vegetable triglyceride oil (¶0019-0021, 0028, 0029). Said traction promoting resin may be a terpene resin (for claims 3, 15) (¶0028). Said solution polymerized SBR is characterized by a styrene content in the range of 30 to 35% by weight (for claim 9) and is extended with 10 to 38 parts triglyceride vegetable oil, overlapping the claimed range (for claim 9) (¶0021).
Brace does not particularly point to the production of a composition as defined in the instant claims.
It has been held that the selection of a known material based on its suitability for its intended use is prima facie obviousness; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07). As noted above, the prior art teaches the use of a terpene resin as the traction promoting resin. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare composition comprising a plasticizer which is a combination of a vegetable oil and a terpene resin in view of the teachings of Brace (for claims 3, 15).
Additionally, it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art range for the amount of extender oil overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the prior art (for claim 9).

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stubblefield et al, WO2013/039499.
Stubblefield discloses the production of a plasticizing system (for claim 13) comprising a blend of high glass transition (Tg) resin and a plasticizing liquid (abstract; ¶0036). Said plasticizing liquid may be a vegetable oil such as soybean oil (¶0037, 0038), corresponding to the claimed plasticizing oil (A) (for claims 13, 16). Said high Tg resin may be a terpene (co)polymer (for claim 15) (¶0042, 0044). The prior art plasticizing composition is added to rubber compositions (for claim 19) used in the production of tire treads (for claim 20) (abstract, ¶0003). Stubblefield teaches that the prior art plasticizing system comprises 5 to 70 phr plasticizing liquid and 5 to 125 phr of the high Tg resin (¶0039, 0040, 0051); note that these ranges overlap the claimed ranges (for claim 13).
Stubblefield does not particularly point to the production of a plasticizer containing the claimed amounts of oil and resin, or the use of said plasticizer with a solution-polymerized styrene/butadiene rubber (SBR) extended with an oil not derived from petroleum.
Regarding the amounts of each component: As noted above, the prior art ranges for the amounts of plasticizing liquid and high Tg resin overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a plasticizer composition comprising the claimed amounts of each component in view of the teachings of Stubblefield (for claim 13); see In re Wertheim and In re Woodruff cited earlier in this Action.
Regarding the claimed limitation that the plasticizer is for use with solution polymerized SBR extended with an oil not derived from petroleum: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As discussed above, Stubblefield renders obvious the production of a plasticizing composition that contains the same components combined in the same ratio as the composition recited in the instant claims. Further note that Stubblefield teaches that the prior art plasticizing composition can be used in combination with SBR (¶0020-0023). Given that the prior art plasticizer composition 1) appears to be identical to the claimed composition and 2) is disclosed to be compatible with the same class of elastomer (i.e., SSBR) as the claimed composition, it is reasonably expected that the prior art composition would be capable of being used in combination with a SBR extended with the non-petroleum derived oil required by the instant claims (for claims 13, 17, 18). The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition would not be capable of performing the recited intended use.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brace et al, US2018/0163029, as applied to claims 1-7, 9, and 13-20 above, and further in view of Stubblefield et al, WO2013/039499.
The disclosure of Brace is discussed earlier in this Action.
Brace is silent regarding the use of a hydrocarbon resin having the claimed glass transition temperature (Tg) and a plasticizer free of petroleum-derived components.
As discussed earlier in this Action, Stubblefield a plasticizing system  comprising a blend of 5 to 125 phr of a high Tg resin such as terpene (co)polymer (for claim 11), and 5 to 70 phr of a plasticizing liquid such as soybean oil. Said high Tg is characterized by a Tg of at least 25 °C (abstract), overlapping the claimed range (for claims 10, 11). The prior art plasticizing composition is added to SBR-containing rubber compositions used in the production of tire tread. Stubblefield teaches that the use of the prior art plasticizer composition provides both an improvement in the processablity of the rubber composition as well as a means for adjusting its rigidity (¶0036).
Regarding claim 12: Stubblefield teaches that both the high Tg resin (¶0041) and the plasticizer liquid (¶0037-0038) may be plant-based, corresponding to the claimed requirement that the plasticizer does not contain components derived from petroleum.
Brace and Stubblefield are both directed towards the same field of endeavor-i.e, rubber compositions used in the production of tire treads. Furthermore, both disclose the use of a combination of a vegetable oil and a hydrocarbon resin such as a terpene resin as modifiers for said resins. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to modify the composition of Brace by substituting the plasticizer composition of Stubblefield into the composition, with the reasonable expectation of obtaining a final product having improved processability.

Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papakonstantopoulos et al, US2018/0148567, in view of Stubblefield et al, WO2013/039499.
Papakonstantopoulos discloses a rubber composition (for claim 19) used in the production of tire treads (for claim 20) (abstract, ¶0075), wherein said rubber composition comprises 50 to 100 phr, overlapping the claimed range (for claim 1) of a SSBR extended with soybean oil, corresponding to the claimed SSBR (for claims 1, 6, 7, 17, 18), and 0 to 50 phr of an additional diene elastomer such as cis-1,4-polyisoprene, corresponding to the claimed additional conjugated diene-based elastomer (for claim 1) (¶0051-0054, 0061). Papakonstantopoulos teaches that the prior art rubber composition may further comprise a plasticizer (¶0072).
Regarding claim 8: Papakonstantopoulos teaches that said additional elastomer at least one  rubber such as polybutadiene and polyisoprene (0054, 0061); the phrase “at least one” reads on the use of a combination of said rubbers. Furthermore, as the total amount of said at least one additional elastomers can be up to 50 phr, an ordinary artisan will recognize that said combination would contain less than 50 phr polybutadiene and less than 50 phr polyisoprene, overlapping the claimed ranges.
Regarding claim 9: Papakonstantopoulos teaches the addition of 5 to 60 parts soybean oil to the SBR (¶0026), overlapping the claimed range. The prior art exemplifies the use of a SBR having a styrene content of 30% (Table 1).
Papakonstantopoulos is silent regarding the use of a plasticizer comprising a plasticizing oil not derived from petroleum and a plasticizing resin the claimed amounts.
The disclosure of Stubblefield is discussed earlier in this Action (for claims 13, 15-17). Briefly, Stubblefield a plasticizing system (for claims 1, 13) comprising a blend of 5 to 125 phr, overlapping the claimed range (for claims 1, 13), of a high Tg resin such as terpene (co)polymer, corresponding to the claimed hydrocarbon resin (for claims 3, 11, 15), and 5 to 70 phr, overlapping the claimed range (for claims 1, 13) of a plasticizing liquid such as soybean oil, corresponding to the claimed plasticizing oil (A) (for claims 1, 4, 5, 13, 16). Said high Tg is characterized by a Tg of at least 25 °C (abstract), overlapping the claimed range (for claims 10, 11). The prior art plasticizing composition is added to rubber compositions used in the production of tire treads. Stubblefield teaches that the use of the prior art plasticizer composition provides both an improvement in the processablity of the rubber composition as well as a means for adjusting its rigidity (¶0036).
Regarding claim 12: Stubblefield teaches that both the high Tg resin (¶0041) and the plasticizer liquid (¶0037-0038) may be plant-based, corresponding to the claimed requirement that the plasticizer does not contain components derived from petroleum.
Papakonstantopoulos and Stubblefield are both directed towards the same field of endeavor-i.e., rubber compositions used in the production of tire treads. Given that 1) Papakonstantopoulos teaches that composition of US2018/0148567 may contain a plasticizer and 2) the plasticizer composition of Stubblefield is disclosed to be suitable for use with the same types of elastomers as used by Papakonstantopoulos, it would have been obvious to one of ordinary skill in the art to modify the rubber composition of Papakonstantopoulos by adding the plasticizer composition of WO2013/039499 in order to improve its processability as taught by Stubblefield (for claim 1).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Papakonstantopoulos et al, US2018/0148567, and Stubblefield et al, WO2013/039499, as applied to claims 1, 3-13, and 15-20 above, and further in view of Brace et al, US2018/0163029.
The disclosures of Papakonstantopoulos and Stubblefield are discussed earlier in this Action.
Papakonstantopoulos and Stubblefield are silent regarding the use of a styrene/α-methylstyrene resin.
Brace teaches that it was known in the art to add a styrene/α-methylstyrene resin to rubber compositions used in the production of tires as a traction promoting additive (¶0028).
The cited references are all directed towards the same field of endeavor-i.e., rubber compositions used in the production of tire treads, wherein said rubber compositions comprise SBR. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the composition taught by the combination of Brace and Stubblefield by adding a styrene/α-methylstyrene resin in order to improve the traction of the final product.

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765